Name: 95/99/EC: Commission Decision of 27 March 1995 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  health;  social affairs
 Date Published: 1995-04-05

 Avis juridique important|31995D009995/99/EC: Commission Decision of 27 March 1995 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export Official Journal L 076 , 05/04/1995 P. 0016 - 0018COMMISSION DECISION of 27 March 1995 amending Decision 93/195/EEC on animal health conditions and veterinary certification for the re-entry of registered horses for racing, competition and cultural events after temporary export (95/99/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/426/EEC of 26 June 1990 on animal health conditions governing the movement and import from third countries of equidae (1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 19 (ii) thereof, Whereas, in accordance with Commission Decision 93/195/EEC (2), as last amended by Decision 94/561/EC (3), the re-entry of registered horses for racing, competition and cultural events after temporary export is restricted to horses kept for less than 30 days in a third country; Whereas in order to make it easier for horses originating in the Community to take part in the Atlanta Olympic Games in the United States of America in 1996 and in the preparatory events, that period should be extended to less than 90 days; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 93/195/EEC is amended as follows: 1. The following indent is added to Article 1: '- have taken part in the Atlanta Olympic Games of 1996 or in the preparatory events scheduled for August 1995 in Atlanta and meet the requirements laid down for a health certificate in accordance with the model set out in Annex III to this Decision.` 2. The following Annex is added: 'ANNEX III HEALTH CERTIFICATE for re-entry of registered horses that have taken part in the Atlanta Olympic Games of 1996 or in the preparatory events in Atlanta (August 1995) after temporary export for less than 90 days Certificate No Exporting third country: UNITED STATES OF AMERICA Responsible ministry: USDA I. Identification of horse (a) No of identification document: (b) Validated by: (name of competent authority) II. Origin of horse The horse is to be sent from: (place whence consigned) to: (place of destination) by air: (give flight number) Name and address of consignor: Name and address of consignee: III. Health information I, the undersigned, certify that the above horse meets the requirements set out in point III (a), (b), (c), (e), (f), (g) and (h) of Annex II to Decision 93/195/EEC and that it has been kept on officially approved holdings under official veterinary supervision since entering the territory of the United States of America on .................... (less than 90 days) and during that period has been kept in separated stabling out of contact with equidae of lower health status, except during the competitions. IV. The horse will be consigned in a means of transport cleaned and disinfected in advance with a disinfectant officially recognized in the United States of America. V. This certificate is valid for 10 days. Date: Place: Stamp and signature of official veterinarian: (Name, position and professional qualification in capital letters)` Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 March 1995. For the Commission Franz FISCHLER Member of the Commission